UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03757 Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 05/31/2017 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus California AMT-Free Municipal Bond Fund ANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 25 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 41 Officers of the Fund 44 FOR MORE INFORMATION Back Cover Dreyfus California AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this annual report for Dreyfus California AMT-Free Municipal Bond Fund, covering the 12-month period from June 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly over the past year while bonds produced mixed returns in response to various economic and political developments. Equities began the reporting period in the midst of a sustained rebound from previous weakness as global economic data improved, commodity prices recovered, and U.S. monetary policymakers delayed additional rate hikes. After a bout of volatility in late June 2016, stocks continued to climb over the summer. The unexpected outcome of U.S. elections in November sent stocks sharply higher in anticipation of new fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of high-quality government bonds declined to historical lows early in the reporting period due to robust investor demand for current income. Yields moved higher in late 2016 in anticipation of short-term interest-rate hikes and more stimulative U.S. fiscal policies, but they receded in early 2017 when political uncertainty caused some of those expectations to moderate. In contrast, lower-rated corporate-backed bonds generally fared well throughout the reporting period in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from June 1, 2016 through May 31, 2017, as provided by Jeffrey Burger and Thomas Casey, Portfolio Managers Market and Fund Performance Overview For the 12-month period ended May 31, 2017, Dreyfus California AMT-Free Municipal Bond Fund’s Class A shares produced a total return of 0.25%, Class C shares returned -0.52%, Class I shares returned 0.49%, Class Y shares returned 0.52%, and Class Z shares returned 0.47%. 1 In comparison, the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within California, achieved a total return of 1.46% for the same period. 2 The Index produced mildly positive returns during the reporting period amid rising interest rates, changing supply-and-demand dynamics, and political uncertainty. The fund underperformed its benchmark, mainly due to a focus on bonds with longer maturities. The Fund’s Investment Approach The fund seeks as high a level of current income, exempt from federal and California state income taxes, as is consistent with the preservation of capital. To pursue its goal, the fund normally invests at least 80% of its net assets in municipal bonds that provide income exempt from federal and California state income taxes. The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (“junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. We focus on identifying undervalued sectors and securities, and we minimize the use of interest-rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Political and Economic Factors Weighed on Municipal Bonds The reporting period began on a positive note amid rebounding commodity prices, subdued inflationary pressures, and indications that the Federal Reserve Board (the “Fed”) would delay expected short-term rate hikes. Income-oriented investors reached for competitive after-tax yields in the low-interest-rate environment, driving municipal bond prices higher. The rally ended later in the summer of 2016 when issuers came to market with a flood of new municipal securities. Market declines accelerated in November after the unexpected election of a new presidential administration, which sparked uncertainty regarding potential changes in tax policy. Moreover, rate hikes from the Fed in December 2016 and March 2017 put upward pressure on bond yields and downward pressure on prices. However, municipal bonds recouped previous losses over the first five months of 2017 as supply-and-demand 3 DISCUSSION OF FUND PERFORMANCE (continued) imbalances moderated and investors recognized that tax reform will take time and political capital to enact. Although growth in tax revenues has slowed, and several states are facing pressure from underfunded pension systems, credit conditions have remained stable for most municipal bond issuers, including the state of California. Longer Maturities Dampened Fund Results The fund’s relative results were constrained by its emphasis on municipal bonds with maturities longer than 20 years. These holdings proved supportive during market rallies, but they made the fund more sensitive to rising interest rates during the fall of 2016. In contrast, we maintained the fund’s average duration in a roughly neutral position, which helped cushion the fund’s exposure to fluctuating interest rates. Our sector allocation and security selection strategies produced relatively strong results. An emphasis on higher-yielding revenue-backed bonds and an underweighted position in general obligation bonds enabled the fund to maintain a yield advantage over the Index. The fund achieved particularly favorable contributions from revenue bonds backed by airports, hospitals, and California’s settlement of litigation with U.S. tobacco companies. The fund further benefited from lack of exposure to distressed Puerto Rico securities. These positions more than offset weaker results from municipal bonds backed by revenues from essential municipal services, such as public power plants. Positioned for a Constructive Market Environment The municipal bond market recently has shown signs of renewed strength. Investors who may have overreacted to the tax implications of the presidential election appear to have adopted a more balanced perspective. In addition, municipal bonds historically have proved less sensitive to rising interest rates than U.S. Treasury securities with comparable maturities. As of the reporting period’s end, we have maintained the fund’s emphasis on higher-yielding revenue-backed bonds and relatively light exposure to general obligation bonds. We have continued to set the fund’s average duration in a roughly neutral position, but we may shift to a slightly long position as opportunities to do so arise. June 15, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment-grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I, Class Y, and Class Z (which is closed to new investors) shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-California residents. Capital gains, if any, are fully taxable. 2 Source: Lipper Inc. — The Bloomberg Barclays U.S. Municipal Bond Index covers the USD-denominated long-term tax-exempt bond market. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus California AMT-Free Municipal Bond Fund Class A shares, Class C shares, Class I shares, Class Y shares and Class Z shares and the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”) † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, Class Y and Class Z shares of Dreyfus California AMT-Free Municipal Bond Fund on 5/31/07 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in California municipal securities and its performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is not limited to investments principally in California municipal obligations. The Index, unlike the fund, covers the USD-denominated long-term tax-exempt bond market. These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 5/31/17 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 10/21/04 -4.27% 2.37% 3.60% without sales charge 10/21/04 0.25% 3.32% 4.08% Class C shares with applicable redemption charge † 10/21/04 -1.49% 2.53% 3.28% without redemption 10/21/04 -0.52% 2.53% 3.28% Class I shares 12/15/08 0.49% 3.58% 4.33% †† Class Y shares 7/1/13 0.52% 3.56% †† 4.32% †† Class Z shares 7/26/83 0.47% 3.54% 4.31% Bloomberg Barclays U.S. Municipal Bond Index 1.46% 3.31% 4.58% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus California AMT-Free Municipal Bond Fund from December 1, 2016 to May 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2017 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2017 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ $ 1,021.44 $ $ † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.71% for Class C, .70% for Class I, .67% for Class Y and .73% for Class Z, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS May 31, 2017 Long-Term Municipal Investments - 100.4% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 99.4% ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 5,812,650 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,378,540 Alameda Corridor Transportation Authority,
